Citation Nr: 9926004	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for scars on the left 
ear.

4.  Entitlement to service connection for scars on the upper 
back.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for degenerative disc 
disease, spondylolisthesis, grade I, L4-L5 and degenerative 
changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to service 
connection for hearing loss, tinnitus, scars on the left ear 
and upper back, hypertension, and for degenerative disc 
disease, spondylolisthesis, grade I, L4-L5 and degenerative 
changes of the cervical spine.


FINDINGS OF FACT

There is no medical evidence linking the veteran's hearing 
loss, tinnitus, left ear and upper back scars, hypertension 
or degenerative disc disease, spondylolisthesis, grade I, L4-
L5 and degenerative changes of the cervical spine with his 
period of active service.



CONCLUSIONS OF LAW

The claims of entitlement to service connection for hearing 
loss, tinnitus, scars on the left ear and upper back, 
hypertension, and for degenerative disc disease, 
spondylolisthesis, grade I, L4-L5 and degenerative changes of 
the cervical spine are not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Hearing loss and tinnitus

In addition to the analyses described above, service 
connection may be allowed under a presumptive analysis for 
certain disabilities such as organic diseases of the nervous 
system (including sensorineural hearing loss), if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory thresholds in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 hertz, are 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies, 500, 1,000, 2,000, 3,000 or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).

The veteran claims that his current hearing loss and tinnitus 
resulted from his exposure to noises from rifle, grenade, 
mortar and artillery fire during his period of active 
service.  Service medical records (SMRs) associated with the 
claims file do not include reports of the veteran's induction 
and separation physical examinations or audiometric tests 
that might have been conducted at those times.  The SMRs that 
are associated with the claims file include no evidence that 
the veteran sought or received medical attention for hearing 
loss or tinnitus or was diagnosed with hearing loss or 
tinnitus in service.  The veteran does not claim otherwise.

The first claims file evidence of hearing loss and tinnitus 
is a July 1997 VA audio examination report.  The report 
appears to confirm the veteran's current, constant, bilateral 
tinnitus and notes the veteran's claim of having had tinnitus 
since service and that the tinnitus affected neither his 
sleep nor daily activities.  Audiological evaluation showed 
the veteran to have current bilateral hearing loss as defined 
by regulation, see id., with an average puretone air 
conduction of 68 in the left ear and 65 in the right ear and 
pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
70
85
75
LEFT
50
35
75
75
90

Speech audiometry revealed speech recognition ability of 60 
percent for the left ear and 86 percent for the right ear.  
The examiner stated that the veteran has moderate to severe 
sensorineural hearing loss with only fair speech 
discrimination.  The examiner did not provide an opinion as 
to the etiology of the veteran's hearing loss or tinnitus 
except to state that the hearing loss appeared to be cochlear 
and secondary to noise exposure.

At his December 1998 RO hearing the veteran testified that 
for two years after his separation from service he worked on 
an assembly line grinding metal parts.  He described the job 
as "real loud" and acknowledged that he worked without 
hearing protectors.

The only evidence that purports to relate the hearing loss or 
tinnitus to service are statements submitted by the veteran 
himself, including testimony at his December 1998 RO hearing.  
However, because he is a lay person with no medical training 
or expertise, his statements alone cannot constitute 
competent evidence of a causal nexus between current hearing 
loss and tinnitus and his period of active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Undoubtedly, the veteran is sincere in his belief 
that his hearing loss and tinnitus are related to his 
service.  However, he is not qualified as a layperson to 
offer such an opinion and the veteran's mere contentions 
without supporting medical evidence do not constitute well-
grounded claims.

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between the veteran's current 
hearing loss and tinnitus and his period of active service, 
the veteran's claims for service connection for hearing loss 
and for tinnitus are implausible and must be denied as not 
well grounded.

Scars on the left ear and upper back

The veteran also contends that he was the passenger in a car 
involved in a high speed crash in July 1959 during his period 
of active service.  He further avers that his left ear and 
upper back near the right shoulder blade were injured in the 
accident and that he continues to feel the effects of scars 
residual to those injuries.

SMRs associated with the claims file confirm that the veteran 
was involved in a traffic accident in July 1959 in which he 
sustained a fractured right clavicle and multiple abrasions 
of the temporal and parietal areas of the face and head and 
of the right clavicle.  Military hospital records state that 
the fracture involved no artery or nerve damage and that none 
of the abrasions were severe.  A September 1959 in-service 
examination found no significant abnormalities of the 
veteran's skin or head.

A report of a July 1997 VA examination discloses that the 
veteran was found to have some left ear scar formation 
attributed by history provided by the veteran to his in-
service car accident.  The examination report does not note 
scars on the veteran's upper back.

Although the VA examiner who prepared the July 1997 report 
suggested a possible etiological link between a scar on or 
near veteran's left ear and his period of active service, it 
is apparent that the examiner's statement is based upon a 
medical history supplied by the veteran himself.  A lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The only evidence supporting the veteran's claim 
is the veteran's own statements, which cannot constitute 
competent evidence of the required causal relationship.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  Therefore, 
inasmuch as the record is devoid of competent medical 
evidence establishing a link between scars of the left ear or 
upper back and his period of active service, the veteran's 
claims for service connection for such scars are implausible 
and must be denied as not well grounded.

Hypertension

The veteran contends that he first learned of his high blood 
pressure while in a military hospital for treatment of 
injuries he sustained in his in-service traffic accident.  
However, his SMRs provide no evidence that he sought or 
received treatment for hypertension or that he was diagnosed 
with hypertension in service.  Extensive documentation of the 
veteran's hospitalization following his traffic accident 
discloses that although his blood pressure was measured and 
recorded often, there is no evidence that medical personnel 
found the readings to have been too high or otherwise 
indicative of a disorder.  Similarly, private treatment 
records disclose that although the veteran's blood pressure 
was measured in December 1982, November 1984, June 1985, May 
1989, February 1990 and September 1993, there is no evidence 
that medical personnel found the readings to been too high or 
otherwise indicative of a disorder.

The first medical evidence of hypertension appears nearly 35 
years after the veteran's separation from service.  A 
February 1994 private treatment record includes a diagnosis 
of hypertension.  Private medical records document continued 
treatment for hypertension through December 1994.  A July 
1997 VA examination diagnosed the veteran with poorly 
controlled hypertension without evidence of end-organ damage.  
A November 1998 letter from a VA nurse practitioner states 
that the veteran had hypertension of three years known 
duration.  No medical records associated with the claims file 
include evidence pertaining to the etiology of the disorder.  
Therefore, there being no competent medical evidence 
establishing a link between the veteran's current 
hypertension and his period of active service, id., the 
veteran's claim for service connection for hypertension is 
implausible and must be denied as not well grounded.

A degenerative back disorder

The veteran also attributes a current degenerative disorder 
of his cervical and lumbar spine to his in-service traffic 
accident.

SMRs of the veteran's hospitalization following his in-
service traffic accident disclose that the veteran complained 
of lumbar spinal pain but that x-rays were negative for 
fracture or other abnormality.  Back examination two days 
after the July 1959 accident disclosed several abrasions over 
L3-L5 and tenderness upon palpation of that area.  He had 
full range of painless motion of the cervical spine.  
Hospital records do not show that the veteran complained of 
or received treatment for back discomfort after July 1959.  
There is no evidence of an in-service diagnosis of a back 
disorder.  A report of the veteran's September 1959 in-
service examination showed no spinal tenderness or other 
disorder and a normal musculoskeletal system.

The claims file includes evidence that the veteran injured 
his back severely enough to have sought private medical 
treatment at least twice after his separation from service.  
In April 1982 he sought treatment for a back injury he 
sustained while unloading a computer from a truck; in May 
1989 he sought treatment for lumbar pain after falling into a 
three-foot hole, and; in September 1994 he sought treatment 
after experiencing two days of back pain from a cause not 
clearly noted in the record.

The veteran's July 1997 VA examinations included diagnoses of 
low back pain with positive disc space narrowing at L3-L4, 
L4-L5, with grade I spondylolisthesis at L4-L5; degenerative 
changes of the lower lumbar and lower thoracic spine, and; 
positive degenerative changes in the cervical spine with disc 
space narrowing at C5-C6.  The examiner provided no etiology 
for these disorders.

In his December 1998 RO hearing testimony the veteran stated 
that he had felt continuous back discomfort since his in-
service accident and that he had received chiropractic 
treatment for back pain in the early or mid-1970s.

In a November 1998 letter, a registered nurse practitioner 
suggested that the veteran's back disorder was attributable 
to his in-service traffic accident.  The nurse's opinion is 
stated in a single sentence and is not supported by a 
rationale or discussion of clinical data.  However, a 
statement from a health care professional which merely 
speculates as to the origin of a disorder cannot fulfill the 
nexus requirement for a well-grounded claim.  Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  Although there is no bright-
line definition of an adequate nexus statement, a 
professional's opinion unsupported by a rationale or 
discussion of clinical data is too speculative to well ground 
a claim.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Because, as stated above, the veteran's own statements and 
opinions cannot constitute competent evidence of the required 
nexus, see Espiritu v. Derwinski, 2 Vet. App. at 494-95, the 
Board finds that there is no competent medical evidence 
establishing a link between the veteran's current back 
disorder and his period of active service.  Therefore, the 
veteran's claim for service connection for a back disorder is 
implausible and must be denied as not well grounded.

Conclusion

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468. As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.


ORDER

The veteran's appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

